DETAILED ACTION
Remarks
In response to communications files on April 26, 2010. Claims 1-2, 8, and 15 are 
amended per applicant’s request.  Therefore, claims 1-18 are presently pending in the application. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1 and 11, the prior art of records fail to anticipate or suggest a system including a central server connected to a plurality of remote devices over a communications network, the system comprising:
a directed graph data store comprising a plurality of directed graphs, each directed
graph respectively related to an entity associated with a primary identifier, and including
a first directed graph related to a first entity associated with a first primary identifier and
comprising a set of relationship data and a first entity node representing the first entity;
an input connected to the communications network to receive a plurality of electronic documents comprising unstructured text; a machine-learning classifier applying a machine learning-based algorithm to:
extract, from the unstructured text of the electronic documents, a subject entity, a predicate relationship, and an object; and generate a triple comprising the subject entity, the predicate relationship, and the object;

directed graph representing a data shape, and store the third directed graph in the directed 
graph data store, together with the other limitations of the independent claims.

The dependent claims 2-10 and 12-20 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164